Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-18-2005

Joseph v. W Manheim Pol Dept
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3828




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Joseph v. W Manheim Pol Dept" (2005). 2005 Decisions. Paper 1161.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1161


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                    NO. 04-3828
                                 ________________

                                ARTHUR D. JOSEPH,

                                           Appellant

                                           v.

                          WEST MANHEIM POLICE DEPT.;
                               FRANEK; WILDASIN
                       _________________________________

                   On Appeal From the United States District Court
                       For the Middle District of Pennsylvania
                              (D.C. Civ. No. 01-00531)
                       District Judge: Honorable Yvette Kane
                   _______________________________________

                     Submitted Under Third Circuit LAR 34.1(a)
                                  MAY 6, 2005

            Before: SLOVITER, BARRY AND FISHER, Circuit Judges.

                                 (Filed May 18, 2005)

                             _______________________

                                    OPINION
                             _______________________


PER CURIAM

      Arthur D. Joseph, proceeding pro se, filed suit against the West Manheim Police

Department, West Manheim Chief of Police Walter Franek, and West Manheim Police
Officer Toby Wildasin, alleging claims under 42 U.S.C. § 1983 and state law.1 Joseph’s

claims arose from two separate police stops, which are described in greater detail in the

District Court’s opinion. On May 14, 1999, Joseph was stopped by Wildasin on the

suspicion that he was driving under the influence of alcohol, and was charged with

driving under the influence of alcohol, possession of a small amount of marijuana for

personal use, traffic violations, and driving with an expired license. On August 10, 2000,

Franek issued Joseph a speeding citation after a traffic stop. The District Court granted

summary judgment in favor of Defendants on all claims but the Fourth Amendment and

malicious prosecution claims asserted against Franek. Joseph moved for reconsideration,

which the District Court denied. The District Court later dismissed the two remaining

claims against Franek upon notice that Joseph and Franek had entered into a settlement

agreement. Joseph appeals.

       Judgment was properly entered in favor of the Township of West Manheim (“the

Township”). 2 Joseph’s claims pursuant to 42 U.S.C. § 1983 failed because they were


   1
     He listed his claims against all Defendants as follows: (1) negligence; (2) entrapment;
(3) bribery; (4) harassment; (5) wrongful arrest; (6) wrongful search and seizure; (7)
wrongful imprisonment; (8) conspiracy; and (9) corruption. He also sued Wildasin for
falsifying a legal document and Franek for falsifying legal documents, “using his position
to intimidate or for personal gain,” and “knowingly and willlingly accusing the innocent.”
   2
    Joseph named as Defendant the West Manheim Police Department (“the
Department”), rather than the Township. Joseph could bring state law claims against the
Department, under the Pennsylvania Political Subdivision Tort Claims Act, 42 Pa. Cons.
Stat. § 8541 (“the Tort Claims Act”). See Pahle v. Colebrookdale Twp., 227 F. Supp. 2d
361, 367-68 (E.D. Pa. 2002). However, as the District Court determined, the Department
is not a proper defendant in an action pursuant to 42 U.S.C. § 1983. See, e.g., Johnson v.

                                             2
based on a theory of respondeat superior liability, see Rode v. Dellaciprete, 845 F.2d

1195, 1207 (3d Cir. 1988), and an unsubstantiated allegation of a defective traffic stop

policy, see Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). Joseph’s state law claims

were barred by the immunity granted by the Tort Claims Act, to which no exceptions

applied, despite Joseph’s argument to the contrary. See 42 P A. C ONS. S TAT. §§ 8541,

8542(b), 8550 (2004).

       Judgment was also properly entered in favor of Wildasin, who was sued in his

official and individual capacities. Essentially, Joseph sued Wildasin for unreasonable

search and seizure and malicious prosecution in violation of the Fourth Amendment and

malicious prosecution under state law. All of these claims turn on whether Wildasin had

probable cause to stop Joseph on May 14, 1999.

       Wildasin had probable cause to stop and arrest Joseph. Probable cause exists when

the information known to the officer warrants a reasonable law enforcement officer to

believe an offense has been or is being committed by the person accused. See Paff v.

Kaltenbach, 204 F.3d 425, 436 (3d Cir. 2000). As the District Court explains in more

detail, before Wildasin stopped Joseph, he observed Joseph’s behavior and demeanor in a

convenience store and behind the wheel. Joseph does not dispute that he told a



City of Erie, 834 F. Supp. 873, 878-79 (W.D. Pa. 1993). The District Court’s decision to
consider Joseph’s federal claims as having been brought against the Township comported
with rules of liberal construction of pro se pleadings; considering Joseph’s state law
claims as against the Township rather than the Department made no difference to the
outcome.

                                             3
convenience store clerk in Wildasin’s presence that he had had too much to drink. He

also admits that he swerved over road lines after having four drinks. It is also undisputed

that, after Wildasin stopped Joseph, whose breath smelled of alcohol, Joseph admitted

that he had been drinking and then failed a field sobriety test. The search of Joseph’s

vehicle, which led to a drug charge, was constitutional because it followed a valid arrest

supported by probable cause. See New York v. Belton, 453 U.S. 454, 461 & n.4 (1981).

       To the extent that Joseph’s additional claims against Wildasin were cognizable and

not subsumed into his Fourth Amendment and malicious prosecution claims, they were

unsubstantiated. In fact, Joseph admitted that he was just venting his frustration when he

included a conspiracy claim in his complaint. Joseph’s reconsideration motion properly

was denied.

       Joseph presents no grounds for our consideration of his claims against Franek,

because he voluntarily entered into a settlement agreement with Franek. A settlement

agreement, voluntarily entered into, is binding on the parties. See Green v. John H. Lewis

& Co., 436 F.2d 389, 390 (3d Cir. 1970). Joseph states that he wrote to the District Court,

claiming that he made a mistake in entering into the settlement agreement because the

costs of his lawsuit exceeded the settlement amount. However, he gave the District Court

no reason to vacate the settlement, and he gives none to us. The settlement agreement

resolved the claims against Franek.

       For the reasons stated, the District Court’s orders will be affirmed.



                                             4